ORDER
The Disciplinary Review Board having filed with the Court' its decision in DRB 01-368, concluding that PAUL W. SONSTEIN of VOORHEES, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of three months for violating RPC 1.5(e) (fee overreaching), RPC 1.15(b) (failure to notify a third party upon receipt of settlement funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that PAUL W. SONSTEIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective October 5, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*294ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.